MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 23 2020, 9:26 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               September 23, 2020
Commitment of M.L.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    20A-MH-610
                                                         Appeal from the Elkhart Superior
        v.                                               Court
                                                         The Honorable Teresa L. Cataldo,
Madison State Hospital,                                  Judge
Appellee-Petitioner.                                     Trial Court Cause No.
                                                         20D03-1807-MH-553



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020          Page 1 of 11
                                          Statement of the Case

[1]   M.L. (“M.L.”) appeals the trial court’s order for his involuntary regular

      commitment.1 M.L. argues that there was insufficient evidence to support his

      commitment because Madison State Hospital (“the Hospital”) did not prove by

      clear and convincing evidence that he was dangerous or that he was “gravely

      disabled,” as defined by INDIANA CODE § 12-7-2-96. Concluding that there was

      sufficient evidence that M.L. was gravely disabled, we affirm the trial court’s

      commitment order.


[2]   We affirm.


                                                          Issue

               Whether there was sufficient evidence to support the trial court’s
               order for M.L.’s involuntary regular civil commitment.

                                                          Facts




      1
       In Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015), the Indiana
      Supreme Court explained:
               In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
               Involuntary civil commitment may occur under four circumstances if certain statutorily
               regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to
               24 hours; (2) “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment”
               for up to 90 days; and (4) “Regular Commitment” for an indefinite period of time that may
               exceed 90 days.
      (internal citations omitted).

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020                   Page 2 of 11
[3]   The mental health proceeding that is the subject of the current appeal is a

      continuation of proceedings involving M.L. that began in 2016.2 On February

      7, 2020, the Hospital filed a “Periodic Report on Regularly Committed

      Patient[,]” concluding that M.L. needed to remain at the Hospital. (App. Vol.

      2 at 180). On February 12, 2020, without a hearing, the trial court issued an

      order continuing M.L.’s regular commitment. Thereafter, M.L. filed a letter

      with the trial court requesting a review of the commitment order. In response,

      the trial court held a hearing on March 4, 2020.


[4]   During the March 2020 commitment hearing, the trial court heard testimony

      from M.L.’s treating psychiatrist, Dr. Vincent Porter (“Dr. Porter”). Dr. Porter

      testified that M.L. suffers from Schizo-affective Bipolar Type and that he is a

      danger to others and gravely disabled. As a basis for M.L.’s diagnosis, Dr.

      Porter explained that M.L.’s “beliefs in certain things are not necessarily what

      other people might believe in.” (Tr. 5). Dr. Porter highlighted M.L.’s

      delusional thinking as follows:


              He thinks he has been cloned. He was sent here to be cloned.
              That the CIA and FBI are tracking everything that he does. He
              wants to get even with them through prosecution. And we are out
              to get him and are poisoning his food. That he is a Five Star
              general, a Star Ship commander, that extraterrestrial aliens have
              been implanting female organs in his body. They are implanting
              fetuses now. They have replaced his spinal cord, and they are



      2
       M.L.’s original commitment was upheld in an unpublished memorandum opinion in 2018. See M.L. v.
      Oaklawn OSJ, No. 18A-MH-1114 (Ind. Ct. App. Oct. 30, 2018). The amended order of commitment entered
      under this underlying cause number was also upheld in an unpublished memorandum decision in 2019. See
      M.L. v. Oaklawn Psychiatric Servs., No. 19A-MH-392 (Ind. Ct. App. Aug. 12, 2019), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020         Page 3 of 11
              doing electroshock on him and taking biopsies. . . . He also had
              three heart transplants, both kidneys replaced and pregnant with
              numerous aliens that are implanted in him. He is the president of
              the United States, bionic man, and needs a brain transplant and
              needs released from Madison State Hospital.

      (Tr. 5-6). Dr. Porter further explained that M.L.:


              [S]eems significantly devoted to reviewing old and various legal
              documents which include[] past medical histories that are
              extensive now in his collection and he repeatedly requests these
              documents. He’s got records over and over from the same
              facilities, the same courts so much so he refuses to engage in his
              educational group activities in order to review these documents
              throughout the day and sometimes all night long.

              He does go to the gym on a somewhat regular basis though for
              exercise. We’re concerned that due to the physical harm that can
              occur with him staying up all night and dwelling on the paperwork
              that his health will decline. He is 64 years old. He needs his rest
              and sleep. So we were forced to limit and monitor and supervis[e]
              his access to these documents whether it be through the court
              system, other facilities for his own physical health.

      (Tr. 6).


[5]   Additionally, Dr. Porter detailed M.L.’s recent behavior at the Hospital,

      explaining:


              As recently as three to four week[s] ago as an example, due to
              agitation and threats towards his peers, the staff had to move him
              from his unit for a couple of days until he calmed down for his
              safety. And directly now, directly due to his increasing level and
              frequency of verbal and physical encounters with his peers, we felt
              for his safety to transfer him to another alternate psychiatric unit
              within our facility that’s for elderly population, less intense we
              hope.




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 4 of 11
      (Tr. 7). Dr. Porter testified that M.L. “remains irritable, argumentative,

      unhappy and still very strongly delusional.” (Tr. 10). Dr. Porter also expressed

      concern about “[M.L.’s] view about his reality and what other people may not

      see as reality. [M.L.] feels people are trying to harm him, going to kill him, and

      he feels compelled to be the first one to strike.” (Tr. 10).


[6]   Dr. Porter indicated that M.L. had been given three antipsychotic medications;

      however, there had not been any significant improvement in M.L.’s mental

      status. In his present condition, Dr. Porter did not believe that M.L. had met

      the criteria for discharge from the Hospital. Dr. Porter opined that:


              From our [perspective] he needs to be stable enough to function in
              the community. We do not believe he has met that criteria yet.
              His symptoms cannot be so pervasive as to not interfere in his day
              to day existence. And he has not met that in my opinion yet. He
              needs to have a six[-]month period without behavior; aggressive or
              physical, without threatening people, and I do not believe he has
              met that yet. And he needs to be willing to participate in his
              treatment which he is not doing at this time to a significant degree
              that I’m aware of.

              In summary, due to M.L.’s extensive refractory mental illness and
              ongoing aggression towards others and extensive delusions of
              being persecuted by numerous others and impaired judgment and
              his insight he remains gravely disabled, a danger to others, we are
              asking this court to provide a regular commitment so that we may
              continue our efforts to benefit M.L. by sufficiently stabilizing him
              so he can return to society as safely as possible.

      (Tr. 8-9).




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 5 of 11
[7]   M.L. also testified at the March 2020 hearing, stating “I do not believe that I

      am psychiatric, delusional, paranoid, bipolar, schizophrenic. I am a normal,

      disabled, 65[-]year[-]old male.” (Tr. 12). He further testified:


              I have documents here from the federal government that say[] I
              have never talked about my case. I have never been told -- spoken
              about my case from no one, no one. I will not talk about it. I
              don’t care who they are. So I could go around blind. It pisses me
              off they have me locked up in here and won’t come forward. It is
              not my fault, it’s not Dr. Porter’s fault (inaudible). It’s the CIA, or
              the Trump government (inaudible) forget or forgive or forget.

                                                  ***

              I’m not mentally ill. I do need to be reduced off of some of these
              medications. And as far as the population is concerned, I think
              more or less it’s smoke and mirrors. Kids were trying to imitate
              and impersonate me. It’s like lighting a match, hey, you aren’t
              going to get that kind of fire started. And I am an officer and a
              gentleman. I am a high ranking military officer. I am not
              incorrigible and misfit man. I am an officer and a gentleman. I
              am not incorrigible, Your Honor, unfit and misfit.

      (Tr. 12-13).


[8]   Thereafter, the trial court granted the continuation of the regular commitment

      for one year. Based on M.L.’s behavior and the testimony at the hearing, the

      trial court found that M.L. “continues to demonstrate delusional behavior,

      remains psychotic and paranoid, and is still today gravely disabled and

      dangerous to himself and/or others.” (App. Vol. 2 at 186). M.L. now appeals.


                                                  Decision




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 6 of 11
[9]    M.L. contends that there was insufficient evidence to support his involuntary

       regular commitment because the Hospital did not prove by clear and

       convincing evidence that he was dangerous or gravely disabled. “‘[T]he

       purpose of civil commitment proceedings is dual: to protect the public and to

       ensure the rights of the person whose liberty is at stake.’” T.K. v. Dep’t of

       Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015) (quoting In re Commitment of

       Roberts, 723 N.E.2d 474, 476 (Ind. Ct. App. 2000)). The liberty interest at stake

       in a civil commitment proceeding goes beyond a loss of one’s physical freedom,

       and given the serious stigma and adverse social consequences that accompany

       such physical confinement, a proceeding for an involuntary civil commitment is

       subject to due process requirements. Id.


[10]   To satisfy the requirements of due process, the facts justifying an involuntary

       commitment must be shown by clear and convincing evidence. In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001). Clear and

       convincing evidence is defined as an intermediate standard of proof greater than

       a preponderance of the evidence and less than proof beyond a reasonable doubt.

       T.D. v. Eskenazi Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct.

       App. 2015). In order to be clear and convincing, the existence of a fact must be

       highly probable. Id. When we review the sufficiency of the evidence

       supporting an involuntary commitment, we will affirm if, “considering only the

       probative evidence and the reasonable inferences supporting it, without

       weighing evidence or assessing witness credibility, a reasonable trier of fact




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 7 of 11
       could find [the necessary elements] proven by clear and convincing evidence.”

       T.K., 27 N.E.3d at 273. (quotation and citation omitted).


[11]   To obtain an involuntary commitment, the petitioner is “required to prove by

       clear and convincing evidence that: (1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” IND. CODE § 12-26-2-5(e) (format altered). Because

       this statute is written in the disjunctive, the Hospital need only prove that M.L.

       is “either dangerous or gravely disabled[.]” Id. (emphasis added); see also M.Z.

       v. Clarian Health Partners, 829 N.E.2d 634, 637 (Ind. Ct. App. 2005) (“It is

       important to note that in order to carry its burden of proof, Clarian only had to

       prove that M.Z. was either gravely disabled or dangerous. It did not have to

       prove both of these elements.”) (emphasis in original), trans. denied.


[12]   M.L. does not dispute that he is mentally ill. Rather, he argues that there was

       insufficient evidence to support the trial court’s conclusion that, as a result of

       his mental illness, he is dangerous or gravely disabled. Because we conclude

       that the evidence is sufficient to show that M.L. was gravely disabled, we need

       not address the trial court’s findings regarding whether M.L. was dangerous.


[13]   Gravely disabled is defined as:


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:

                  (1) is unable to provide for that individual’s food, clothing,
                  shelter, or other essential human needs; or



       Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 8 of 11
                  (2) has a substantial impairment or an obvious deterioration
                  of that individual’s judgment, reasoning, or behavior that
                  results in the individual’s inability to function independently.


       IND. CODE § 12-7-2-96. Because the definition of grave disability is written in

       the disjunctive, the evidence needs to support only one of those two prongs for

       a person to be found gravely disabled. See Civil Commitment of W.S. v. Eskenazi

       Health, Midtown Cmty. Health, 23 N.E.3d 29, 34 (Ind. Ct. App. 2014) (explaining

       that a trial court’s finding of grave disability survives if we find that there was

       sufficient evidence to prove either that the individual was unable to provide for

       his basic needs or that his judgment, reasoning, or behavior is so impaired or

       deteriorated that it results in his inability to function independently), trans.

       denied.


[14]   Here, the record establishes by clear and convincing evidence that M.L. has a

       substantial impairment or an obvious deterioration of his judgment, reasoning,

       or behavior that results in the inability to function independently. At the March

       2020 commitment hearing, Dr. Porter testified that he had been M.L.’s treating

       psychiatrist while M.L. was at the Hospital and that M.L. suffers from Schizo-

       affective Bipolar Type. Although M.L. had been given three antipsychotic

       medications, there had not been any significant improvement in his mental

       status. Dr. Porter explained that M.L. believed that “he has been cloned[,]”

       that hospital staff “are out to get him and poisoning his food[,]” and that

       “extraterrestrial aliens have been implanting female organs in his body.” (Tr.

       5). M.L.’s own testimony exhibited the extent of his delusions and paranoia.

       Furthermore, Dr. Porter detailed M.L.’s obsession with his medical and legal
       Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 9 of 11
       records, which has affected his ability to engage in group activities. According

       to Dr. Porter, M.L.’s access to the records was limited and monitored “due to

       the physical harm that can occur with him staying up all night and dwelling on

       the paperwork[.]” (Tr. 6).


[15]   In addition, evidence was presented that in order to meet the discharge criteria

       from the Hospital, M.L. needed six months of stable behavior to show that he

       could function in the community. Dr. Porter opined that M.L. had not been

       able to meet that criteria and that his symptoms were so pervasive that they

       interfered in his day-to-day existence. In support of his conclusion, Dr. Porter

       explained that in the weeks before the commitment hearing, M.L. had exhibited

       aggressive and threatening behavior towards his peers and the medical staff. As

       a result, M.L. was moved to an alternate unit for his safety. Dr. Porter further

       testified that M.L. “feels [that] people are trying to harm him, going to kill him,

       and [that] he feels compelled to be the first one to strike.” (Tr. 10).


[16]   All of the evidence in the record before us supports the trial court’s

       determination that M.L. is “gravely disabled” for purposes of INDIANA CODE §

       12-26-2-5(e). See, e.g., Golub v. Giles, 814 N.E.2d 1034, 1039 (Ind. Ct. App.

       2004) (holding evidence sufficient to support finding that patient was gravely

       disabled where he suffered paranoia and delusional thoughts, engaged in

       threatening and destructive behavior, and refused to cooperate with anti-

       psychotic drug treatment), trans. denied. Therefore, we affirm the trial court’s

       commitment order.



       Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 10 of 11
[17]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-610 | September 23, 2020   Page 11 of 11